SOMERVILLE, J.
— The bill was filed in July, 1882, for the purpose of redeeming certain lands which had been sold at mortgage sale on the 13th day of December, 1873, and also at an execution sale made by the sheriff on October 6th, 1873. As the sheriff’s sale was, in our opinion, sufficient to cut off and bar the complainant’s right of redemption, which must under the statute have been exercised within two years from the date of sale, we deem it unnecessary to consider the alleged irregularities which are claimed to vitiate the mortgage sale.
1. It is objected, in the first place, that while the execution under which the sheriff made the sale bears date in July, 1873, the levy upon the lands is endorsed as having been made in September, 1872, which is an impossible date, and that this makes the sale void. This conclusion is incorrect. The defect suggested is, at most, a mere irregularity, which might render the sale voidable, on motion to set it aside, urged in a court of law with seasonable diligence; but it did not render the sale void. — Samples v. Walker ; 9 Ala. 726 ; Steele v. Tutwiler, 68 Ala. 107.
2. The same is true as to the alleged failure of the *566sheriff to give personal notice of tbe levy to the defendant in execution, who is the complainant in the present bill, as required of him by § 3195 of the Code (1876). It can stand upon no higher ground than a failure of the sheriff to advertise the sale of lands levied on, and this, as often held, is a mere irregularity not vitiating the validity of the sale. A judgment against tbe owner, an execution thereon, a levy and a sheriff’s deed is all that is requisite.— Ware v. Bradford, 2 Ala. 676 ; Ray v. Womble, 56 Ala. 32. Tbe precise point was so decided in Love v. Powell, 5 Ala. 58, more than forty years ago, and may now be regarded as a rule of property not to be unsettled.
3. Whether the deed made by Bryan, as sheriff, to Beasley, the acknowledgment of which was defective in form, could be again acknowledged by him in due form after the expiration of his term of office, so as to be operative by relation from the date of its first delivery, we need not decide. Livingston v. Kettelle, 41 Amer. Dec. 166, 173; Jackson v. Ramsey, 15 Amer. Dec. 242, 246. It is enough to say that Beasley, by his purchase at the sheriff's sale, acquired a perfect equity to the lands, and his title in a court of chancery is as good as a legal title would be in a court of law. Sheriff’s sales, it is true, made under execution, are held to be within the statute of frauds. But the sheriff is deemed the agent of both the purchaser and of the defendant in execution, and as such he may make a memorandum of the particulars or terms of the sale such as may be necessary to satisfy the requirement of the statute of frauds. — Robinson v. Garth, 6 Ala. 204. Though not properly auctioneers, nevertheless sheriffs, being accredited by law, stand in the attitude of auctioneers, who are empowered, as agents for both the seller and the purchaser, to make the requisite written memorandum. — Browne on Stat. Frauds, § 369; Code, 1876, § 2122. In this case, the terms of sale are sufficiently designated both by the endorsements of the sheriff on the execution returned by him into court, and by the deed executed by him to Beasley, which was imperfectly acknowledged. — Jenkins v. Harrison, 66 Ala. 345 ; Browne on Stat. Fraud, § 351; Nickel v. Ridley, 5 Yerg. (Tenn.) 63. The case of Stewart v. Stokes, 33 Ala. 494, is an authority for the proposition that, upon the death of the sheriff or other vacation of his office, under this state of facts, a bill for specific performance would lie in favor of the purchaser against the defendant in execution to compel a conveyance by him, it being shown that the purchase-money had been paid. The power of the sheriff to convey in such cases is not deemed a mere nakecl power, but “ a power coupled *567with a trust.” It may be added that section 3207 of the Code, authorizing sheriffs in certain cases to make conveyance of lands sold by their predecessors, so that the conveyance shall relate back to the date of sale, has no especial bearing in this case. — McCall v. White, 73 Ala. 562.
The bill being filed more than eight years after the date of the sheriff’s sale, comes too late — as much so as if the purchaser had acquired a good legal title by suitable acknowledgment of the deed taken in due form.
4. The alleged agreement of Beasley to buy the lands in controversy on account of the complainant, White, is not satisfactorily proved by the testimony. Moreover, if it were, the agreement was merely oral, and void as in conflict with section 2199 of the Code (1876), which provides that no trust concerning lands except such as results by implication, or construction of law, or which may be transferred or extinguished by operation of law, can be created, unless by instrument in writing, signed by the party creating, or declaring the same, or his agent, or attorney, lawfully authorized’thereto in writing.” “A mere parol promise,” as said in Patton v. Beecher, 62 Ala. 579, “ by the grantee that he will hold for the use and reconvey to the grantor on request, is a trust which must be created or declared in writing.” The facts here raise no resulting trust, the lands having been paid for by Beasley with his own, and not with White’s money. — Rose v. Gibson, 71 Ala. 35. Nor was the title acquired by contrivance, deceit, or false representation, in such manner as to raise a trust ex maleficio, which has been held to be tacitly excepted from the provisions of this section by the statute of frauds. — Patton v. Beecher, supra; Pomeroy on Contr. § 144; Lamborn v. Watson, 14 Amer. Dec. 275, note 278; Browne Stat. Frauds, § 94.
5. The testimony appearing in the record shows at most mere weakness of intellect on the part of White, and not unsoundness, disease, or derangement of mind, suchas would disqualify him from entering into contracts of the kind he is shown to have made with Farley & Co. The onus of proving himself to have been non compos was cast on the complainant, sanity being presumptively the normal condition of the human mind. It does not appear that his memory or reasoning faculties were seriously impaired, or that he was afflicted with any inability to understand the common business affairs of life, or to comprehend the nature of a contract of mortgage, or the probable consequences flowing from its execution. — Rawdon v. Rawdon, 28 Ala. 565 ; Stubbs v. Houston, 33 Ala. 555; In re Carmichael, 36 Ala. 514; Bishop on Contr. § 289 ; Pidcock v. Potter, 8 Amer. Rep. 181. The *568several mortgages executed by complainant to Earley & Co., and especially the one executed in January, 1873, were valid incumbrances on the land, so far at least as not to be affected by any want of capacity to contract on the part of tlie grantor. They are proper subjects of consideration, therefore, in determining t lie question as to the alleged inadequacy of price paid for the lands at tbe sheriff’s sale.
6. In view of these incumbrances on tbe land, it is manifest that the price bid for the equity of redemption at the sheriff’s sale — $291.73—was not so grossly inadequate as to justify a court of equity in setting aside the sale, even if the bill bad been filed in time. We need add nothing to wbat lias been said on this subject in Gordon v. Tweedy, 71 Ala. 202, and Rwy v. Womble, 56 Ala. 32, where this phase of the case will be found to be fully discussed.
7. The judgment under which the sheriff’s sale was made, we may add, was founded on trover, which is an action ex delicto and not ex contractu. To such an action insanity, even if proved, was no defense, and a sale of tbe land made under execution on such judgment can not be vitiated by tbe mental status of tbe defendant in execution either at the time of the judgment or of tbe sale. — Cooley on Torts, 99-103.
Tbe other assignments of error are not well taken.
The decree of the chancellor dismissing the bill is affirmed.
Clopton, J., not sitting.